With the understanding that we find no error or abuse of discretion with the trial court's basic finding of fact that the special assessment is excessive, I concur in the opinion and judgment. The evidence fully supports that finding. However, when the trial court finds a special assessment to be excessive, the trial court should also make a finding as to the amount that could properly be assessed, that is, the amount of the special benefit, or at least remand the question to the Dublin authorities for their proper action as suggested in Walsh v.Sims (1901), 65 Ohio St. 211, 62 N.E. 120. No statutory change in the interim has negated the holding in Walsh. See R.C. 727.39
and 2723.01. *Page 764